                      Case 6:21-mj-00114-MK                Document 1        Filed 05/28/21        Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No. 6:21-mj-00114-MK
                                                                   )
                                                                   )
                MALIK FARD MUHAMMAD                                )
                                                                   )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               September 21 - 23, 2020          in the county of             Multnomah           in the
                       District of            Oregon           , the defendant(s) violated:

            Code Section                                                     Offense Description
26 U.S.C. § 5861(d)                             Unlawful Possession of a Firearm not registered in the National Firearms
                                                Registration and Transfer Record
18 U.S.C. § 231(a)(3)
                                                Civil Disorder – Obstruction of Law Enforcement
18 U.S.C. § 844(h)(1) and (2)
                                                Explosive Materials – Commission of a Federal Felony



         This criminal complaint is based on these facts:
Please see the affidavit of FBI Task Force Officer Christpoher Schinnerer, which is attached hereto and incorporated
herein by this reference.




         u Continued on the attached sheet.


                                                                                              Complainant’s signature

                                                                              Christopher Schinnerer, Task Force Officer - FBI
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
              11:31          xxx
WHOHSKRQHDWBBBBBBBBDPSP

Date:     May 28, 2021
                                                                                                 Judge’s signature

City and state:                         Portland, Oregon                          Youlee Yim You, U.S. Magistrate Judge
                                                                                               Printed name and title
